Exhibit 10.2

 

First Amendment to

Amended and Restated Employment Agreement

 

This First Amendment (this “Amendment”) is effective as of the 30th day of July,
2014 (the “Effective Date”), between James R. Black, an individual (the
“Executive”), Mattress Holding Corp., a Delaware corporation (“MHC”), and
Mattress Firm Holding Corp., a Delaware corporation (“MFRM”).  MHC and MFRM are
collectively referred to herein as the “Company.”

 

WHEREAS, the Executive, MHC and MFRM are parties to that certain Amended and
Restated Employment Agreement effective September 14, 2011 (the “Agreement”);

 

WHEREAS, the Executive has informed the Company of his decision to retire from
employment with the Company;

 

WHEREAS, the Executive has agreed to continue to provide services to the Company
through the end of the current fiscal year (February 3, 2015); and

 

WHEREAS, the parties desire to make certain amendments to the Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Amendments.  Effective as of the Effective Date, the Agreement
is hereby amended as follows:

 

a.              Section 2 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“Section 2.                                     Employment Duties. During the
remainder of the Term (as defined below), the Executive shall serve as Senior
Corporate Advisor of MFRM and Mattress Firm, Inc. and shall report to, and be
subject to the direction and control of, the Company’s Chief Executive Officer,
and, in such capacity, shall assist with the oversight of and provide guidance
and advice regarding the financial and accounting operations of the Company and
perform such duties and have such authority over the affairs and business of the
Company as may be requested by the Company’s Chief Executive Officer or Chief
Financial Officer from time to time. The Executive shall also serve during the
Term as an officer and/or director of the Company’s subsidiaries as the Board of
Directors of MFHC (the “Board”) may deem appropriate, without any additional
compensation therefor. During the Term, the Executive shall devote all of his
business time, energy, experience and talents to such employment, shall devote
his best efforts to advance the interests of the Company and its subsidiaries
and affiliates and shall not engage in any other business activities, as an
employee, director, consultant or in any other capacity, whether or not he
receives any compensation therefor, without the prior written consent of the
Board; provided, that the Executive may perform the following activities without
the prior written consent of the Board provided that such activities do not
interfere with or otherwise affect the performance of his duties hereunder:
(i) if invited to do so, serve on the

 

First Amendment to Black Employment Agreement

 

1

--------------------------------------------------------------------------------


 

board of directors of another company, subject to the approval of the Board,
which will not be withheld unreasonably; (ii) manage his personal investments
and estate planning; and (iii) engage in philanthropic, charitable or community
activities. For purposes of this Agreement, “affiliate” shall mean any person or
entity that, directly or indirectly, is controlled by MFRM. As used herein,
“controlled by” means the possession, directly or indirectly, of the power to
vote 50% or more of the outstanding voting securities of, or voting interest in,
such person or entity or otherwise direct the management policies of such person
or entity, by contract, agreement or otherwise.”

 

b.              Section 3 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“Section 3.                                     Term of Employment. The term of
the Executive’s employment under the Original Agreement commenced on January 18,
2007 shall continue under this Agreement until and through the earlier of
(i) February 3, 2015 and (ii) the date of termination pursuant to Section 7. The
term of this Agreement is hereafter referred to as the “Term.”

 

c.               Section 5(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(a)  Base Salary.  Effective for payroll periods beginning on or after July 30,
2014, during the remainder of the Term the Company shall pay the Executive a
base salary of $200,000 per year (the “Base Salary”), payable not less
frequently than semi-monthly in accordance with the payroll policies of the
Company for senior executives as from time to time in effect (the “Payroll
Policies”), less such amounts as may be required to be withheld by applicable
federal, state and local law and regulations.”

 

d.              Section 5(b) of the Agreement is hereby deleted in its entirety.

 

e.               Section 6 of the Agreement is hereby amended and restated in
its entirety as follows:

 

“Section 6.                                     Equity Participation.

 

(a)         The Executive shall be eligible to receive equity grants under the
Mattress Firm Holding Corp. 2011 Omnibus Incentive Plan (the “Plan”) as may be
awarded by the Compensation Committee of the Board from time to time. 
Notwithstanding the foregoing, the Executive hereby waives any right to
participate in any equity grant awarded by the Compensation Committee to senior
executives during the period commencing on the Effective Date through the
remainder of the Term.

 

(b)         Unless the Executive’s employment with the Company is terminated for
Cause prior to February 3, 2015, effective on the last day of the Term,

 

(i)                                     all options to purchase common stock,
par value $0.01 per share (“Common Stock”), of MFRM granted

 

2

--------------------------------------------------------------------------------


 

to the Executive on November 17, 2011 that are subject to time-based vesting
provisions and which have not vested prior to February 3, 2015, shall
automatically vest and become fully exercisable;

 

(ii)                                  all options to purchase Common Stock of
MFRM granted to the Executive on November 17, 2011 that are subject to
market-based vesting provisions and which have not vested prior to February 3,
2015 shall automatically vest and become fully exercisable; provided that the
Share Price as of February 3, 2015 equals or exceeds $46.39.  For purposes of
this Agreement, the Share Price shall mean the weighted-average closing price
(by dollar volume) of MFRM’s Common Stock over thirty (30) trading days
preceding the last day of the Executive’s employment with the Company;

 

(iii)                               all options to purchase Common Stock of MFRM
granted to the Executive on September 4, 2013 which have not vested prior to
February 3, 2015 shall be automatically and immediately forfeited; and”

 

(iv)                              all shares of restricted Common Stock of MFRM
granted to the Executive on September 4, 2013 which have not vested prior to
February 3, 2015 shall be automatically and immediately forfeited.”

 

f.

 

g.               Section 7 of the Agreement is hereby amended and restated in
its entirety as follows:

 

“Section 7.                                     Termination.  The Executive’s
employment hereunder may be terminated as follows:

 

(a)                                 Upon Disability, Death or Without Cause.

 

(i)                                     If during the Term, the Executive shall
become physically or mentally disabled, whether totally or partially, either
permanently or so that the Executive, in the good faith judgment of the Board
based on the opinion of a physician selected by the Board who may but need not
be the Executive’s normal treating physician, is unable as a result of such
disability, with or without a reasonable accommodation, to substantially and
competently perform his duties hereunder for a period of ninety (90) consecutive
days or for one hundred twenty (120) days during any six month period (a
“Disability”), the Company may terminate the Executive’s employment hereunder.
In order to assist the Board in making that determination, the Executive shall,
as reasonably requested by the Board, (a) make himself available for medical
examinations by one or more physicians chosen by the Board and (b) use his best
efforts to cause his own physician(s) to be available to discuss with the Board
such Disability.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  If the Executive dies during the Term, the
Executive’s employment hereunder shall automatically terminate as of the close
of business on the date of his death.

 

(iii)                               The Company may terminate the Executive’s
employment hereunder without Cause at any time upon written notice to the
Executive.

 

(iv)                              Upon termination of the Executive’s employment
for Disability, death or by the Company without Cause, the Company shall not be
obligated to make any salary, bonus or other payments or to provide any benefits
under this Agreement (other than payments in respect of the Base Salary then in
effect for services rendered or expenses incurred through the date of such
termination or accrued and unpaid benefits pursuant to any medical, dental,
disability insurance, life insurance, retirement, savings, vacation or any other
employee benefit plans or programs in which the Executive participates on the
Executive’s last day of employment hereunder which shall be paid in accordance
with the Company’s plans and applicable law (collectively, “Accrued Termination
Obligations”) and the accelerated vesting of equity grants as specified in
Section 6 of this Agreement); provided, however, in addition to the Accrued
Termination Obligations, the Company’s obligations to reimburse the Executive
for the Executive for the full amount of the premiums the Executive pays under
COBRA to continue the Executive’s and any qualifying dependent’s Group Health
Plan coverage (“COBRA Coverage”) under the Company’s group medical plan and/or
the Company’s group dental plan (collectively, the “Group Health Plan”) pursuant
to Section 5(h) of this Agreement shall continue.

 

(v)                                 It is further acknowledged and agreed by the
parties that the actual damages to the Executive in the event of termination
under this Section 7(a) would be difficult if not impossible to ascertain, and,
therefore, the salary and benefit continuation provisions set forth in this
Section 7(a) shall be the Executive’s sole and exclusive remedy in the case of
termination under this Section 7(a) and shall, as liquidated damages or
severance pay or both, be considered for all purposes in lieu of any other
rights or remedies, at law or in equity, which the Executive may have in the
case of such termination.

 

(b)                                 Expiration.  Unless earlier terminated as
provided herein, upon the expiration of the Term, the Company shall not be
obligated to make any salary, bonus or other payments or to provide any benefits
under this Agreement other than the Accrued Termination Obligations and the
accelerated vesting of equity grants as specified in Section 6 of this
Agreement; provided, however, in addition to the Accrued Termination
Obligations, the Company’s obligations to reimburse the Executive for the
Executive for the full amount of the premiums the Executive pays for COBRA
Coverage under the Group Health Plan pursuant to Section 5(h) of this Agreement
shall continue.

 

(c)                                  For Cause. The Company may terminate the
Executive’s employment hereunder at any time, effective immediately upon written
notice to the Executive, for Cause (as defined below) and all of the Executive’s
rights to payments and any other

 

4

--------------------------------------------------------------------------------


 

benefits otherwise due hereunder (other than Accrued Termination Obligations)
shall cease upon termination. The Company shall have “Cause” for termination of
the Executive if any of the following has occurred:

 

(i) the Executive’s dishonesty or bad faith in connection with the performance
of his duties;

 

(ii) a refusal or failure by the Executive to use his best efforts to perform
duties consistent with the office(s) held by him as requested by the Board which
would not give rise to Good Reason and which is not cured within thirty (30)
days after notice is delivered by the Board to the Executive;

 

(iii) the Executive’s conviction of a felony;

 

(iv) the failure of the Executive to notify the Board of any material
relationships between him and/or any member of his immediate family with any
person or entity with whom the Company or any of its subsidiaries has a material
business relationship; or

 

(v) a material breach of the provisions of Section 8, Section 9 or Section 10 of
this Agreement by the Executive.

 

(d)                                 Resignation Without Good Reason. The
Executive shall have the right to terminate his employment hereunder upon one
(1) month’s prior written notice to the Company, and upon such termination, all
of the Executive’s rights to payments and any other benefits otherwise due
hereunder (other than Accrued Termination Obligations) shall cease upon such
termination.

 

(e)                                  Release. Notwithstanding the foregoing, as
a condition to the payments under Section 7(a) (other than due to the
Executive’s death) or 7(b), the Executive and the Company agree to and shall
execute a mutual release that is reasonably satisfactory to the Executive and
the Company.

 

(f)                                   Section 409A. The parties agree to act in
good faith in complying with the requirements of Section 409A. For purposes of
this Agreement, all references to “termination”, “termination of employment” and
correlative phrases shall mean a Separation From Service. In the event
additional regulations or other guidance are issued under Section 409A or a
court of competent jurisdiction provides additional authority concerning the
application of Section 409A with respect to the payments described in this
Agreement, then the parties agree to act in good faith to amend the provisions
of this Section 7 to permit such payments to be made at the earliest time
permitted under such additional regulations, guidance or authority that as
closely as practicable achieves the original intent of this Agreement.

 

(g)                                  No Effect on COBRA Rights. The provisions
of this Agreement are not intended to have any effect on the Company’s
obligations or the Executive’s rights under COBRA.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Reimbursement of COBRA Premiums. If, at the
time the Executive’s employment with the Company terminates under
Section 7(a) (other than due to the Executive’s death) or (b), the Executive is
an active participant in the Group Health Plan and the Executive timely elects
COBRA Coverage, the Company will reimburse the Executive for the full amount of
the premiums the Executive pays for COBRA Coverage under the Group Health Plan
for up to the first 12 months the Executive maintains such COBRA Coverage,
subject, with respect to each month, to the Executive’s submission of reasonable
documentation that he has paid such premium if reasonably requested by the
Company. Any reimbursements by the Company to the Executive required under this
Section 7(h) shall be made on the last day of each month the Executive pays the
amount required for such COBRA Coverage, for up to the first 12 months of COBRA
Coverage. If the Executive is a Specified Employee and the benefits specified in
this Section 7(h) are taxable to the Executive and not otherwise exempt from
Section 409A then any amounts to which the Executive would otherwise be entitled
under this Section 7(h) during the first six months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six months following the date of the Executive’s
Separation From Service. Except for any reimbursements under the applicable
Group Health Plan that are subject to a limitation on reimbursements during a
specified period, the amount of expenses eligible for reimbursement under this
Section 7(h), or in-kind benefits provided, during the Executive’s taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of the Executive. The Executive’s right
to reimbursement or in-kind benefits pursuant to this Section 7(h) shall not be
subject to liquidation or exchange for another benefit. Subject to the
Executive’s Group Health Plan continuation rights under COBRA, the benefits
listed in this Section 7(h) shall be reduced to the extent benefits of the same
type are received by the Executive, the Executive’s spouse or any eligible
dependent from any other person during such period, and provided, further, that
the Executive shall have the obligation to notify the Company that the Executive
or his spouse or other eligible dependent is receiving such benefits. The
Company shall retain the discretion to reasonably modify the manner in which the
benefits described in this Section 7(h) are provided by the Company to the
Executive to the extent reasonably necessary to comply with applicable law;
provided, however, that the Company shall make such modifications so as to allow
the Executive to continue to receive to the maximum extent possible the economic
benefits contemplated by this Section 7(h).”

 

2.              Amendment of Equity Award Agreements.  The Executive and MFRM
hereby acknowledge and agree that the foregoing provisions constitute a writing
that has the effect of amending the terms of the equity award agreements
applicable to the equity grants to the Executive referenced herein, in
accordance with the terms of the Plan.

 

3.              No Other Modifications.  Except as expressly modified by this
Amendment, the terms and provisions set forth in the Agreement remain in full
force and effect.

 

4.              Governing Law.  This Amendment shall be governed by the laws of
the State of Delaware without giving effect to the conflicts of laws principles
thereof.

 

6

--------------------------------------------------------------------------------


 

5.              Counterparts.  This Amendment may be in executed in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same agreement. This Amendment may be executed or
delivered by electronic or facsimile means, and electronic or facsimile copies
of executed signature pages shall be binding as originals.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 

 

 

Mattress Holding Corp.

 

 

 

 

 

By:

/s/ Steve Stagner

 

Name: Steve Stagner

 

Title: President

 

 

 

 

 

Mattress Firm Holding Corp.

 

 

 

 

 

By:

/s/ Steve Stagner

 

Name: Steve Stagner

 

Title: President and Chief Executive Officer

 

 

 

 

 

/s/ James R. Black

 

James R. Black

 

7

--------------------------------------------------------------------------------